DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-4, 6, 7, 9, 11, 16, 18 and 20 have been amended.
Claims 1-20 are currently pending and have been examined.

Response to Applicant's Remarks
Claim Objections
Applicant’s remarks, see Page(s) 7, filed 31 May 2022, with respect to the claim objections, have been fully considered, and are persuasive, in view of the claim amendments. Therefore, the claim objections have been withdrawn.

35 U.S.C. § 112
Applicant’s remarks, see Page(s) 7, filed 31 May 2022, with respect to the 35 U.S.C. § 112 rejections, have been fully considered, and are persuasive, in view of the claim amendments. Therefore, the 35 U.S.C. § 112 rejections have been withdrawn.

35 U.S.C. § 101
Applicant’s remarks, see Page(s) 8-10, filed 31 May 2022, with respect to the 35 U.S.C. § 101 rejections, have been fully considered, and are persuasive in view of the claim amendments. Therefore, in view of the claim amendments, the 35 U.S.C. 101 rejections have been withdrawn.

35 U.S.C. § 102
Applicant’s remarks, see Page(s) 10-12, filed 31 May 2022, with respect to the 35 U.S.C. § 102 rejections, have been fully considered and are persuasive in view of the claim amendments. Therefore, in view of the claim amendments, the 35 U.S.C. 102 rejections have been withdrawn. However, additional 35 U.S.C. 103 rejections have been presented below.	

35 U.S.C. § 103
Applicant’s remarks, see Page(s) 12-13, filed 31 May 2022, with respect to the 35 U.S.C. § 103 rejections, have been fully considered, but are moot in view of the new grounds of rejection provided below.

Claim Objections
Claim 11 is objected to because the claim states “receiving input from a server…” The claim should state “receiving input from the server…” 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, 12-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy (U.S. Pre-Grant Pub. No. 20160253748), in view of Mazzola (U.S. Pre-Grant Pub. No. 20180286236).
In regards to claim 1, Levy teaches An apparatus, comprising: at least one computing device, the at least one computing device comprising an accelerometer (Levy: ¶13, ¶20, ¶26-28, ¶31-34 disclose a method and system for a parking auction comprising mobile devices configured to use accelerometers to determine user mobility), the at least one computing device configured to sense a first geo-location of the first user and a second geo-location of the second user (Levy: ¶13-15, ¶20, ¶27-28, ¶38-39 disclose obtaining location information for a plurality of users).
Although Levy teaches obtaining speed and acceleration information related to a plurality of users (Levy: ¶13-15, ¶20, ¶27-28, ¶38-39, ¶42), the reference does not explicitly state detecting vehicle movement based on the obtained speed or acceleration being greater than a predetermined value.
However, Mazzola teaches the at least one computing device configured to:
determine a speed, an acceleration, or a speed and an acceleration of at least a first user in a first vehicle (Mazzola: ¶61, ¶95-96, ¶101, ¶104);
detect movement of at least the first vehicle from a parking location using the speed or the acceleration (Mazzola: ¶92-101);
determine availability of the parking location based on the speed or the acceleration (Mazzola: ¶92-101);
wherein movement from the parking location is determined by sensing that at least one of the speed or the acceleration is greater than a predefined value (Mazzola: ¶95-96, ¶101).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle departure detection, as taught by Mazzola, into the system and method of Levy. One of ordinary skill in the art would have been motivated to make this modification in order to “detect when a listing location is available-without requiring input from a user or a separate parking sensor” (Mazzola: ¶101).

Levy goes on to teach:
send notifications related to availability of the parking location to a second user in a second vehicle (Levy: ¶18, ¶22, ¶24, ¶26, ¶31-35, ¶48 disclose that the system comprises a server and a plurality of mobile devices configured to provide and receive notifications between each other related to parking location availability); and
a server configured to send the notifications (Levy: ¶18, ¶22, ¶24, ¶26, ¶31-35, ¶48 disclose that the system comprises a server configured to provide notifications to the user devices).

In regards to claim 2, Levy and Mazzola teach the apparatus of claim 1. Mazzola further teaches wherein the predefined value is 10 miles per hour (Mazzola: ¶95 discloses that the predefined value is 3-10 m/s (i.e., ~7-22 mph)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle departure detection, as taught by Mazzola, into the system and method of Levy. One of ordinary skill in the art would have been motivated to make this modification in order to “detect when a listing location is available-without requiring input from a user or a separate parking sensor” (Mazzola: ¶101).

In regards to claim 3, Levy and Mazzola teach the apparatus of claim 1. Levy further teaches wherein the at least one computing device is configured to facilitate transfer of available parking to the second user who reserved the parking location (Levy: ¶18, ¶48-49, ¶65-67 disclose that the system is configured to transfer the parking location to the bidding user).

In regards to claim 4, Levy and Mazzola teach the apparatus of claim 3. Mazzola further teaches wherein the accelerometer is integral with at least the first vehicle (Mazzola: ¶33-37, ¶61, ¶65, ¶95 disclose that the accelerometer may be part of the user device, which may be a vehicle device).

In regards to claim 5, Levy and Mazzola teach the apparatus of claim 3. Levy further teaches wherein the at least one computing device is configured to send notifications related to make or model of a first vehicle of the first user or of a second vehicle of the second user (Levy: ¶47 discloses that the make and model of the winning driver may be provided).

In regards to claim 6, Levy and Mazzola teach the apparatus of claim 3. Levy further teaches wherein the at least one computing device is configured to send notifications to the first user, wherein the notifications are related to arrival timing of the second user to the at least one parking location (Levy: ¶18-20, ¶39, ¶42, ¶46, ¶62 disclose determining and providing estimated arrival times of the users to the parking location).

In regards to claim 8, Levy and Mazzola teach the apparatus of claim 1. Levy further teaches wherein the server is configured to record acceptance of a parking location booking between the first user and the second user (Levy: ¶21, ¶33-35, ¶44-45, ¶61, ¶64 disclose that the server may record an indication of the winning bid, i.e., the booking).

In regards to claim 9, Levy teaches A method, comprising: receiving input from a server from a first user regarding make or model of a first vehicle (Levy: ¶18, ¶22, ¶24, ¶26, ¶31-35, ¶47-48 disclose of a method and system for a parking auction comprising a server and a plurality of mobile devices configured to receive vehicle make and model information); detecting a geo-location of the first user (Levy: ¶13-15, ¶20, ¶27-28, ¶38-39 disclose obtaining location information for a plurality of users); receiving input from the first user regarding future availability of a parking location (Levy: ¶22-23, ¶34, ¶43 disclose receiving a list of relevant parking locations that are available or soon to be available).

Although Levy teaches obtaining speed and acceleration information related to a plurality of users (Levy: ¶13-15, ¶20, ¶27-28, ¶38-39, ¶42), the reference does not explicitly state detecting vehicle movement based on the obtained speed or acceleration being greater than a predetermined value.
However, Mazzola teaches detecting a change in at least one of speed or acceleration that indicates movement of the first vehicle from the parking location (Mazzola: ¶61, ¶95-96, ¶101, ¶104), wherein movement of the first vehicle from the parking location is determined by sensing that at least one of the speed or the acceleration is greater than a predefined value (Mazzola: ¶95-96, ¶101).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle departure detection, as taught by Mazzola, into the system and method of Levy. One of ordinary skill in the art would have been motivated to make this modification in order to “detect when a listing location is available-without requiring input from a user or a separate parking sensor” (Mazzola: ¶101).

In regards to claim 10, Levy and Mazzola teach the method of claim 9. Levy further teaches recording a departure time of the first user on a parking spot board (Levy: ¶18, ¶24, ¶39, ¶48-49, ¶62, ¶65-67 disclose that the system is configured to record the transfer of the parking location to the bidding user).

In regards to claim 12, Levy and Mazzola teach the method of claim 11. Levy further teaches sending at least one notification to the first user indicating that the second user sent a booking request to move into the parking location (Levy: ¶21, ¶33-35, ¶44-45, ¶54, ¶61, ¶64 disclose providing bid notifications regarding a request to book a parking location).

In regards to claim 13, Levy and Mazzola teach the method of claim 12. Levy further teaches detecting a geo-location of the second user (Levy: ¶13-15, ¶20, ¶27-28, ¶38-39 disclose obtaining location information for a plurality of users).

In regards to claim 14, Levy and Mazzola teach the method of claim 13. Levy further teaches sending at least one notification to a second user indicating that the booking request was either accepted or denied (Levy: ¶21, ¶33-35, ¶44-45, ¶61, ¶63-64 disclose notifying the bidders regarding outcome of the parking location auction).

In regards to claim 15, Levy and Mazzola teach the method of claim 14. Levy further teaches recording the booking request on the server and removing the parking location from the parking spot board when the booking request is accepted (Levy: ¶21, ¶33-35, ¶44-45, ¶52, ¶61, ¶64 disclose that the server may record an indication of the winning bid, i.e., the booking, and may then end the auction for that parking location).

In regards to claim 17, Levy and Mazzola teach the method of claim 11. Levy further teaches detecting a speed, an acceleration, or a speed and an acceleration of at least one of the first user and the second user (Levy: ¶13-15, ¶20, ¶27-28, ¶38-39, ¶42 disclose obtaining speed and acceleration information related to a plurality of users).

In regards to claim 18, Levy and Mazzola teach the method of claim 9. Mazzola further teaches wherein the change in at least one of speed or acceleration is sensed with an accelerometer integral with at least the first vehicle (Mazzola: ¶33-37, ¶61, ¶65, ¶95 disclose that the accelerometer may be part of the user device, which may be a vehicle device).

In regards to claim 19, Levy and Mazzola teach the method of claim 18. Levy further teaches sharing over the server an estimated time of arrival to the parking location of the second vehicle with the first vehicle (Levy: ¶18-20, ¶39, ¶42, ¶46, ¶62 disclose determining and providing estimated arrival times of the users to the parking location).

In regards to claim 20, Levy teaches A method comprising: sensing a first geo-location of the first user and a second geo-location of the second user (Levy: ¶13-15, ¶20, ¶27-28, ¶38-39 disclose obtaining location information for a plurality of users).
Although Levy teaches obtaining speed and acceleration information related to a plurality of users (Levy: ¶13-15, ¶20, ¶27-28, ¶38-39, ¶42), the reference does not explicitly state detecting vehicle movement based on the obtained speed or acceleration being greater than a predetermined value.

However, Mazzola teaches A method comprising:
determining a speed, an acceleration, or a speed and an acceleration of at least a first user in a first vehicle (Mazzola: ¶61, ¶95-96, ¶101, ¶104);
detecting movement of at least the first vehicle from a parking location using the speed or the acceleration (Mazzola: ¶92-101);
determining availability of the parking location based on the speed or the acceleration (Mazzola: ¶92-101);
wherein movement from the parking location is determined by sensing that at least one of the speed or the acceleration is greater than a predefined value in combination with the first geo-location of the first user (Mazzola: ¶95-96, ¶101).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the vehicle departure detection, as taught by Mazzola, into the system and method of Levy. One of ordinary skill in the art would have been motivated to make this modification in order to “detect when a listing location is available-without requiring input from a user or a separate parking sensor” (Mazzola: ¶101).

Levy goes on to teach:
send notifications related to availability of the parking location to a second user in a second vehicle (Levy: ¶18, ¶22, ¶24, ¶26, ¶31-35, ¶48 disclose that the system comprises a server and a plurality of mobile devices configured to provide and receive notifications between each other related to parking location availability).

Claims 7, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy (U.S. Pre-Grant Pub. No. 20160253748), in view of Mazzola (U.S. Pre-Grant Pub. No. 20180286236), in further view of Balter (U.S. Pre-Grant Pub. No. 20150279213).
In regards to claim 7, Levy and Mazzola teach the apparatus of claim 1. Although Levy teaches of a method and system for a parking auction comprising a server and a plurality of mobile devices configured to provide and receive notifications between each other related to parking location availability (Levy: ¶13, ¶18, ¶20, ¶22, ¶24, ¶26-28, ¶31-35, ¶48), Levy does not explicitly state providing notifications of parking availability based on street signs.
However, Balter teaches wherein the at least one computing device is configured to provide push notifications of parking availability based on street signs in free or metered parking locations (Balter: ¶70, ¶132, ¶138-141, ¶152, ¶159 disclose of a parking coordination system configured to provide parking regulation information to the users).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parking regulation notifications, as taught by Balter, into the system and method of Levy and Mazzola. One of ordinary skill in the art would have been motivated to make this modification in order to “alert seekers as to parking limitations in parking spots” (Balter: ¶70).

In regards to claim 11, Levy and Mazzola teach the method of claim 10. Although Levy teaches that the make and model of the vehicle may be provided (Levy: ¶47), Levy does not explicitly state receiving and sharing the vehicle information for the second vehicle.
However, Balter teaches receiving input from the server regarding the make or model of a second vehicle (Balter: ¶33, ¶47, ¶55, ¶88, ¶114 discloses collecting and sharing make and model information for all of the users of the system).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the make and model information, as taught by Balter, into the system and method of Levy and Mazzola. One of ordinary skill in the art would have been motivated to make this modification in order to “identify occupier A's car based on description of location and/or car characteristics” (Balter: ¶55).

In regards to claim 16, Levy and Mazzola teach the method of claim 9. Although Levy teaches of a method and system for a parking auction comprising a server and a plurality of mobile devices configured to provide and receive notifications between each other related to parking location availability (Levy: ¶13, ¶18, ¶20, ¶22, ¶24, ¶26-28, ¶31-35, ¶48), Levy does not explicitly state providing notifications of parking availability based on street signs.
However, Balter teaches sending at least one push notification to at least one of the first user and the second user regarding parking regulations for a given parking location (Balter: ¶70, ¶132, ¶138-141, ¶152, ¶159 disclose of a parking coordination system configured to provide parking regulation information to the users).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the parking regulation notifications, as taught by Balter, into the system and method of Levy and Mazzola. One of ordinary skill in the art would have been motivated to make this modification in order to “alert seekers as to parking limitations in parking spots” (Balter: ¶70).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE S MURRAY whose telephone number is (571)272-4306. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne S. Murray/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628